                 Case 2:20-cr-00181-JAM Document 57 Filed 02/18/21 Page 1 of 3


 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for NANCY GARCIA
 5

 6                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                ) No. 2:20-181 JAM
 8
                     Plaintiff,                   )
 9                                                ) STIPULATION AND [PROPOSED]
            v.                                    ) ORDER TO AMEND NANCY GARCIA’s
10                                                ) CONDITIONS OF RELEASE
                                                  )
11
     NANCY GARCIA,                                ) Date:
12
                                                  ) Time:
                     Defendant.                   ) Judge: Hon. Magistrate Allison Claire
13   ================================)
14   STIPULATION #1:
          Nancy Garcia’s special conditions of pre-trial release are found in ECF document 33. The
15

16
     parties agree it is appropriate to add Special Condition 13 to read “CURFEW: You must remain

17   inside your residence every day from 10:00pm to 7:00am, or as adjusted by the pretrial services
18   officer for medical, religious services, employment or court-ordered obligations.”
19
            IT IS HEREBY STIPULATED AND AGREED between the defendant Nancy Garcia, by
20
     and through her undersigned defense counsel, and the United States of America, by and through
21
     its counsel, Assistant U.S. Attorney Adrian Kinsella, that Special Condition 13 is added to read
22

23   “CURFEW: You must remain inside your residence every day from 10:00pm to 7:00am, or as

24   adjusted by the pretrial services officer for medical, religious services, employment or court-
25
     ordered obligations.”
26
            I have spoken to PTS Rene Basurto she does not oppose adding the curfew as Special
27
     Condition 13. The Amended Conditions are attached to this document.
28




                                                   -1-
               Case 2:20-cr-00181-JAM Document 57 Filed 02/18/21 Page 2 of 3


 1
     STIPULATION #2:
 2

 3          Nancy Garcia’s “Appearance Bond” states “This is an unsecured bond $100,000” and it is co-
 4
     signed by defendant Nancy Garcia, her sister Cindy Escobar and her father Martin Escobar. (See
 5
     ECF Document 34.) Martin Escobar has since passed away. AUSA Kinsella and attorney Michael
 6
     Long agree to the same unsecured bond of $100,000, but only signed by defendant Nancy Garcia and
 7

 8   her sister Cindy Escobar.

 9          IT IS HEREBY STIPULATED AND AGREED between the defendant Nancy Garcia, by
10
     and through his undersigned defense counsel, and the United States of America, by and through
11
     its counsel, Assistant U.S. Attorney Adrian Kinsella, that Nancy Garcia and Cindy Escobar each
12
     co-sign a new unsecured appearance bond in the amount of $100,000 to replace the previous
13

14
     unsecured bond (ECF 34) which was ordered and signed back on October 1, 2020.

15          I have spoken to PTS Rene Basurto she does not oppose Nancy Garcia and Cindy Escobar
16   each co-signing a new unsecured appearance bond in the amount of $100,000 to replace the previous
17
     unsecured bond which was ordered and signed back on October 1, 2020.
18

19   Dated: February 18, 2021                            Respectfully submitted,
20
                                                         /s/ Michael D. Long
21                                                       MICHAEL D. LONG
                                                         Attorney for Nancy Garcia
22

23
     Dated: February 18, 2021                            McGREGOR SCOTT
24                                                       United States Attorney

25                                                       /s/ Adrian Kinsella
                                                         ADRIAN KINSELLA
26
                                                         Assistant U.S. Attorney
27

28




                                                   -2-
              Case 2:20-cr-00181-JAM Document 57 Filed 02/18/21 Page 3 of 3


 1                                [PROPOSED] ORDER
 2
            GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
 3
            The Court hereby orders
 4

 5
            (1) that Special Condition of Pre-Trial Release 13 is added to read “CURFEW: You must
               remain inside your residence every day from 10:00pm to 7:00am, or as adjusted by
 6
               the pretrial services officer for medical, religious services, employment or court-
 7
               ordered obligations.”
 8
            (2) Nancy Garcia and Cindy Escobar each co-sign a new unsecured appearance bond in the
 9
               amount of $100,000 to replace the previous unsecured bond which was ordered and
10             signed back on October 1, 2020.
11
     Dated: February 18, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   -3-
